              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:07-cr-00033-MR-WCM-9


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                    ORDER
                                 )
HAROLD EUGENE PATTON,            )
                                 )
                   Defendant.    )
________________________________ )

      THIS MATTER is before the Court sua sponte after review of the

Defendant’s “Motion for a Reduced Sentence Pursuant to Sec. 404 of the

First Step Act of 2018” [Docs. 644, 645; as supplemented, Doc. 661] and the

Government’s consent to the Defendant’s Motion. [Doc. 664].

      The parties are directed to provide supplemental briefing on the issue

of whether the Court has subject matter jurisdiction/authority to amend a

sentence imposed by an executive order of clemency signed by the

President pursuant to Article II, Section 2, Paragraph 1 of the United States

Constitution; and if the Court has no subject matter jurisdiction/authority to

increase the term of imprisonment, how does the Court have such

jurisdiction/authority to decrease the term of imprisonment.




     Case 1:07-cr-00033-MR-WCM Document 665 Filed 08/12/20 Page 1 of 2
      IT IS, THEREFORE, ORDERED that within ten (10) days of the entry

of this Order, the parties shall file supplemental briefs on the aforementioned

issue. Such supplemental briefing shall not exceed ten (10) pages in length.

      IT IS SO ORDERED.

                                   Signed: August 12, 2020




                                        2

     Case 1:07-cr-00033-MR-WCM Document 665 Filed 08/12/20 Page 2 of 2
